Grice, Justice.
This ease is controlled, by the ruling in Rose Theatre Inc. v. Lilly, 185 Ga. 53 (193 S. E. 866), wherein it was held that it was not error to overrule a demurrer to the petition brought by the solicitor-general, containing allegations very similar to those made in this petition, and which are substantially set forth in the accompanying statement of facts. Judgment reversed.

All the Justices concur.

W. Y. Atkinson, solicitor-general, L. L. Meadors, and Moon & Ray, for plaintiffs.
Wyatt & Morgan and Lovejoy & Mayer, for defendants.